Citation Nr: 0322915	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and H.D.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 29 to 
September 25, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Indianapolis, Indiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in August 2002, 
when the Board granted reopening of the previously denied 
claim seeking service connection for a psychiatric 
disability.  Thereafter, the Board undertook further 
evidentiary development of the reopened claim pursuant to 
38 C.F.R. § 19.2(a)(2) (2002).  


REMAND

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  As a result of development 
ordered by the Board, the veteran was afforded a VA 
psychiatric examination in January 2003.  

The United States Court of Appeals for the Federal Circuit 
has recently held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having remanded the matter to the 
RO for initial consideration of the evidence developed by the 
Board and without having obtained a waiver from the claimant 
of such RO consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In addition, it appears to the Board that the notification 
and duty to assist requirements of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), may not have been fully satisfied in this case, 
and the Board wishes to accord the appellant every 
consideration in this matter.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159 (2002).  
It should inform him that any information 
and evidence submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that if the case is returned to the 
Board, the Board will be unable to decide 
his claim before the expiration of the 
one-year period for response unless he 
waives the one-year time limit.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the appellant.  It should also 
undertake any other development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim seeking 
service connection for a psychiatric 
disability based on all relevant evidence 
of record, including evidence received 
since its most recent consideration of 
this claim.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  

The appellant need take no further action unless he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




